DocuSign Envelope ID: D9DFA97D-253A-48D3-81AD-8914D6B821E8



        1                                        AFFIDAVIT OF ZENG LEE
        2 I, ZENG LEE, do hereby declare:

        3 1.      I am 49 years old and reside in the Mount Shasta Vista subdivision in Siskiyou County,

        4         California.

        5 2.      I have agreed to join this case as a Plaintiff.

        6 3.      I was born in Laos and at the age of two escaped with my parents to Thailand. My father

        7         was a soldier in the U.S. Secret Army and fled the persecution of the Pathet Lao.

        8 4.      I lived in the Nam Yao refugee camp in Thailand for nine years with my family. We were

        9         then moved to the Ban Vinae refugee camp.

       10 5.      In 1996, I came to America with my family and settled in Merced, California.

       11 6.      I own the property I live on in Mt. Shasta Vista. I reside on my property with my wife, my

       12         21 year old son, and 8 year old daughter. We have eight dogs, some pheasants, and prior to

       13         the water shortage had forty to fifty chickens. Many of my chickens and pheasants have

       14         died due to lack of water as shown in Exhibits B and C.

       15 7.      I have no well of my own and previously depended on the water trucks to bring water to my

       16         property. I use 250 gallons of water per week to survive. I allocate 20 gallons per day to my

       17         animals. We use the rest of the water for cooking. Both of my children, my wife, and I only

       18         bathe one time per week because there is not enough water left after caring for the animals

       19         and cooking to shower more.

       20 8.      Since the water truck ban, I have had friends who provided me with smalls amounts of
       21         water but told me they can only provide me water until the end of July. I do not have a plan

       22         for getting any water at all after that.

       23 9.      I suffer from high blood pressure. I am afraid of having a heat stroke or heart attack due to

       24         lack of water, so I try to sit quietly.

       25 10. My family and I and our animals are slowly dying and I fear that someday people will find

       26         us dead due to lack of water.

       27 11. Attached as Exhibit A are true and correct photos of me and my animals on my property,
       28         taken on June 24, 2021.

                                                                1

                                                 AFFIDAVIT OF ZENG LEE
                                        DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
DocuSign Envelope ID: D9DFA97D-253A-48D3-81AD-8914D6B821E8



        1 12. Attached as Exhibit B is a true and correct photo of one of my chickens that died on my

        2         property due to lack of water.

        3 13. Attached as Exhibit C is a true and correct photo of my son, who also lives on my property,

        4         holding a pheasant that died on our property due to lack of water.

        5

        6 I hereby declare under penalty of perjury that the foregoing is true and correct. Executed on this
           06 day of July 2021 in Siskiyou County, California.
        7 ____

        8

        9                         06 2021
                     Dated: July _____                                           _____________________
       10                                                                        ZENG LEE

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20
       21

       22

       23

       24

       25

       26

       27
       28

                                                              2

                                                 AFFIDAVIT OF ZENG LEE
                                        DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
EXHIBIT A
          Zeng Lee and his Animals




Photos by Mai Yang 6/24/21
Zeng Lee and his Animals




Photos by Mai Yang 6/24/21
EXHIBIT B
Photo Provided By Zeng Lee




       thumbnail.jpg
EXHIBIT C
Photo Provided By Zeng Lee




Zeng Lee’s son with dead pheasant
